Case 1:20-cv-21647-DPG Document 22 Entered on FLSD Docket 06/02/2020 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-21647-GAYLES/OTAZO-REYES

  PALM SPRINGS MILE ASSOCIATES, LTD.,
  a Florida limited partnership,

                  Plaintiff,

          v.

  FITNESS INTERNATIONAL, LLC, a
  California limited liability company,

                  Defendant.
                                             /

                                  ORDER ON MOTION TO COMPEL

          THIS CAUSE came before the Court upon Plaintiff Palm Springs Miles Associates, Ltd.’s

  (“Plaintiff”) Motion to Compel and to Expedite Discovery Responses (hereafter, “Plaintiff’s

  Motion to Compel”) [D.E. 12]. This matter was referred to the undersigned pursuant to 28 U.S.C.

  § 636 by the Honorable Darrin P. Gayles, United States District Judge [D.E. 15].           The

  undersigned held a hearing on this matter on June 2, 2020. In accordance with the undersigned’s

  rulings at the hearing, it is

          ORDERED AND ADJUDGED that Plaintiff’s Motion to Compel [D.E. 12] is GRANTED

  IN PART.       In response to Plaintiff’s outstanding discovery requests, Defendant Fitness

  International, LLC (“Defendant”) shall produce documentary proof that supports the statement

  in the Declaration of Diann D. Alexander [D.E. 10 at 9-11] that there is one or more member

  or sub-member of Defendant that is a citizen of New Jersey. The production shall take place

  within 10 days from the date of this Order and be subject to an agreed confidentiality
Case 1:20-cv-21647-DPG Document 22 Entered on FLSD Docket 06/02/2020 Page 2 of 2




  stipulation. Additionally, the name of the member or members may be redacted in the

  documentary proof that is produced.

         The undersigned RESPECTFULLY RECOMMENDS that Plaintiff’s Motion to Extend

  Time for Plaintiff to Respond to Defendant’s Motion to Dismiss Pending Jurisdictional Discovery

  [D.E. 13] be GRANTED and that the deadline for Plaintiff’s response to Defendant’s Motion to

  Dismiss Complaint for Lack of Personal Jurisdiction [D.E. 10] be extended to seven days after

  the date of the above-required production.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of June, 2020.


                                               ________________________________
                                               ALICIA M. OTAZO-REYES
                                               UNITED STATES MAGISTRATE JUDGE

  cc:    United States District Judge Darrin P. Gayles
         Counsel of Record




                                                 2
